Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but after further consideration they are not persuasive.
The Applicant argues that in regard to claims 1 and 3 that the combination of Ohtake and Kobayashi prior art, does not teach the limitation of “wherein the first resistive layer and the first protection strip are electrically connected in parallel.”
In response to this argument, the Examiner directs the applicant’s attention to combination of Ohtake and Kobayashi prior art, which teaches wherein the first resistive layer (21) and the first protection strip (22) are electrically connected in parallel (note: the first resistive layer 21 and the first protection strip 22 connected to an intermediate-connecter 42 at the left and right side such connection is known as a parallel connection) (note:  the first resistive layer 21 and the first protection strip 22 electrically connected in parallel to the semiconductor substrate 10 via the intermediate-connecter 42. Note: the instant application discloses the first resistive layer 3a and the second resistive layer/ first protection strip 3b are connected in parallel to the semiconductor substrate 1 via the intermediate-connecter 5c in page.15, lines 19-25. Therefore, the Ohtake prior art meets the recited limitation of “. . . electrical connected in parallel”) (see Ohtake, Figs.6 and 9 as shown below). 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Ohtake and Kobayashi prior art reference does meet all the limitation in claims 1 and 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake (U.S. 2014/0054746 A1, hereinafter refer to Ohtake) in view of Kobayashi et al. (US Pat. No. 5,973,359, hereinafter refer to Kobayashi). 
Regarding Claim 1: Ohtake discloses a resistor element (see Ohtake, Figs.6 and 9 as shown below and ¶ [0003]) comprising:

    PNG
    media_image1.png
    518
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    413
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    302
    698
    media_image3.png
    Greyscale

a lower-layer insulating-film (13) (see Ohtake, Fig.6B as shown above and ¶ [0094]); 
a rectangular first resistive layer (21) defined by first and second sidewalls, disposed on the lower-layer insulating-film (13) (see Ohtake, Fig.6B as shown above, ¶ [0053]- ¶ [0054], and ¶ [0095]);
a first protection strip (22) disposed on the lower-layer insulating-film (13) in parallel with the first sidewall of the first resistive layer (21) (see Ohtake, Fig.6B as shown above); 
an interlayer insulating film (14) covering the first resistive layer (21) and the first protection strip (22) (see Ohtake, Fig.6B as shown above); 
a first external electrode (33) disposed on the interlayer insulating film (14), being physically and electrically connected to a terminal of the first resistive layer (21) via a first contact plug (44) and a terminal of the first protection strip (22) via a second contact plug (45) (see Ohtake, Fig.6B as shown above); and 
a second external electrode (31/32, note: electrode 31 and 32 are electrically connected to each other) disposed on the interlayer insulating film (14), being 21) via a third contact plug (41) and another terminal of the first protection strip via a fourth contact plug (43) (see Ohtake, Figs.6B and 9 as shown above and ¶ [0100]),
wherein the first resistive layer (21) and the first protection strip (22) are electrically connected in parallel (note: the first resistive layer 21 and the first protection strip 22 connected to an intermediate-connecter 42 at the left and right side such connection is known as a parallel connection) (note:  the first resistive layer 21 and the first protection strip 22 electrically connected in parallel to the semiconductor substrate 10 via the intermediate-connecter 42. Note: the instant application discloses the first resistive layer 3a and the second resistive layer/ first protection strip 3b are connected in parallel to the semiconductor substrate 1 via the intermediate-connecter 5c in page.15, lines 19-25. Therefore, the Ohtake prior art meets the recited limitation of “. . . electrical connected in parallel”) (see Ohtake, Figs.6 and 9 as shown above).  
Ohtake is silent upon explicitly disclosing wherein first protection strip implemented by a tandem connection of a plurality of p-n junctions, the tandem connection including alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type. 
Before effective filing date of the claimed invention the disclosed first protection strip were known to be implemented by a tandem connection of a plurality of p-n junctions, the tandem connection including alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity 
For support see Kobayashi, which teaches wherein a first protection strip (43/Zener diode), implemented by a tandem connection of a plurality of p-n junctions, the tandem connection including alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type (see Kobayashi, Fig.1 as shown below, abstract, and col.9, lines 5-15).  

    PNG
    media_image4.png
    343
    696
    media_image4.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ohtake and Kobayashi to enable the first protection strip (43/Zener diode) to be implemented by a tandem connection of a plurality of p-n junctions, the tandem connection including alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type as taught by Kobayashi in order to obtain a Zener diode array for overvoltage protection of the semiconductor device step of Ohtake to be performed according to the teachings of Kobayashi because one of 43/Zener diode) step of Ohtake and art recognized suitability for obtaining a Zener diode array for overvoltage protection of the semiconductor device has been recognized to be motivation to combine.   MPEP § 2144.07.    
Regarding Claim 2: Ohtake as modified teaches a resistor element as set forth in claim 1 as above. The combination of Ohtake and Kobayashi further teaches wherein a semiconductor substrate (10), wherein the lower-layer insulating-film (13) is disposed on a top surface of the semiconductor substrate (10) (see Ohtake, Fig.6B as shown above).
Regarding Claim 3: Ohtake discloses a resistor element (see Ohtake, Figs.6 and 9 as shown above and ¶ [0003]) comprising:
a semiconductor substrate (10/11) (see Ohtake, Fig.6B as shown above and ¶ [0050]);
a lower-layer insulating-film (13) disposed on a top surface of the semiconductor substrate (10) (see Ohtake, Fig.6B as shown above); 
a rectangular first resistive layer (21) defined by first and second sidewalls, disposed on the lower-layer insulating-film (13) (see Ohtake, Fig.6B as shown above);
a first protection strip (22) disposed on the lower-layer insulating-film (13) in parallel with the first sidewall of the first resistive layer (21) (see Ohtake, Fig.6B as shown above);
an interlayer insulating film (14) covering the first resistive layer (21) and the first protection strip (22) (see Ohtake, Fig.6B as shown above);
31/32, note: electrode 31 and 32 are electrically connected to each other) disposed on the interlayer insulating film (14), being physically and electrically connected to a terminal of the first resistive layer (21) via a first contact plug (41) and a terminal of the first protection strip (22) via a second contact plug (43) (see Ohtake, Figs.6B and 9 as shown above and ¶ [0100]);
an intermediate-connecter (33) disposed on the interlayer insulating film (14), being physically and electrically connected to another terminal of the first resistive layer (21) via a third contact plug (44) and another terminal of the first protection strip (22) via a fourth contact plug (45), the intermediate-connecter (33) beinq ohmically connected to the semiconductor substrate (10/11) through a window portion of the lower-layer insulating-film (13) (see Ohtake, Fig.6B as shown above), and 
the first resistive layer (21) and the first protection strip (22) are electrically connected in parallel (note: the first resistive layer 21 and the first protection strip 22 connected to an intermediate-connecter 42 at the left and right side such connection is known as a parallel connection) (note:  the first resistive layer 21 and the first protection strip 22 electrically connected in parallel to the semiconductor substrate 10 via the intermediate-connecter 42. Note: the instant application discloses the first resistive layer 3a and the second resistive layer/ first protection strip 3b are connected in parallel to the semiconductor substrate 1 via the intermediate-connecter 5c in page.15, lines 19-25. Therefore, the Ohtake prior art meets the recited limitation of “. . . electrical connected in parallel”) (see Ohtake, Figs.6 and 9 as shown above).   

a counter electrode disposed on a bottom surface of the semiconductor substrate,
wherein a resistor is implemented between the first external electrode and the counter electrode.
Before effective filing date of the claimed invention the disclosed first protection strip were known to be implemented by a tandem connection of a plurality of p-n junctions, the tandem connection including alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type in order to obtain a Zener diode array for overvoltage protection of the semiconductor device. 
For support see Kobayashi, which teaches wherein the first protection strip (43/Zener diode) implemented by a tandem connection of a plurality of p-n junctions, the tandem connection includes alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15);
a counter electrode (30) disposed on a bottom surface of the semiconductor substrate (33/32/31) (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15),
42) and the counter electrode (30) (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ohtake and Kobayashi to enable the first protection strip (43/Zener diode) to be implemented by a tandem connection of a plurality of p-n junctions, the tandem connection including alternate arrangements of a first-polarity zone of a first conductivity type and a second-polarity zone of a second conductivity type as taught by Kobayashi in order to obtain a Zener diode array for overvoltage protection of the semiconductor device step of Ohtake to be performed according to the teachings of Kobayashi because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed first protection strip (43/Zener diode) step of Ohtake and art recognized suitability for obtaining a Zener diode array for overvoltage protection of the semiconductor device has been recognized to be motivation to combine.   MPEP § 2144.07.  
Regarding Claim 4: Ohtake as modified teaches a resistor element as set forth in claim 3 as above. The combination of Ohtake and Kobayashi further teaches wherein the first protection strip (43/Zener diode) includes a first contact region of the first conductivity type electrically connected to the first external electrode (49), and a second contact region of the first conductivity type electrically connected to the intermediate-connecter (42) (see Kobayashi, Fig.1 as shown above), and

Regarding Claim 5: Ohtake as modified teaches a resistor element as set forth in claim 1 as above.  The combination of Ohtake and Kobayashi further teaches wherein a counterpart first protection strip of the first protection strip (22/10), disposed on the lower-layer insulating-film (13/8) in parallel with the second sidewall of the first resistive layer (21/10) (see Ohtake, Fig.6B as shown above), first resistive layer (43/Zener diode) implemented by a counterpart tandem connection of a plurality of p-n junctions, the counterpart tandem connection including alternate arrangements of another first-polarity zone of the first conductivity type and another second-polarity zone of the second conductivity type (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15),  
wherein the first external electrode (33) is electrically connected to a terminal of the counterpart first protection strip (22), and the second external electrode (31/32) is electrically connected to another terminal of the counterpart first protection strip (22) (see Ohtake, Figs.6B and 9 as shown above) , and 3Serial No. 16/660,178 
the first resistive layer (21) and the counterpart first protection strip (22) are electrically connected in parallel (note: the first resistive layer 21 and the counterpart first protection strip 22 connected to an intermediate-connecter 42 at the left and right side such connection is known as a parallel connection) (note:  the first resistive layer 21 and the counterpart first protection strip 22 electrically connected in parallel to the semiconductor substrate 10 via the intermediate-connecter 42. Note: the instant application discloses the first resistive layer 3a and the second resistive layer/ first protection strip 3b are connected in parallel to the semiconductor substrate 1 via the intermediate-connecter 5c in page.15, lines 19-25. Therefore, the Ohtake prior art meets the recited limitation of “. . . electrical connected in parallel”) (see Ohtake, Figs.6 and 9 as shown above).  
Regarding Claim 6: Ohtake as modified teaches a resistor element as set forth in claim 3 as above. The combination of Ohtake and Kobayashi further teaches wherein a counterpart first protection strip (22) of the first protection strip (22), disposed on the lower-layer insulating-film (13) in parallel with the second sidewall of the first resistive layer (21) (see Ohtake, Fig.6B as shown above), implemented by counterpart tandem connection of a plurality of p-n junctions, the counterpart tandem connection including alternate arrangements of another first-polarity zone of the first conductivity type and another second-polarity zone of the second conductivity type (see Kobayashi, Fig.1 as shown above),
wherein the first external electrode (31/32) is electrically connected to a terminal of the counterpart first protection strip (22), and the intermediate-connecter (33) is electrically connected to another terminal of the counterpart first protection strip (22) (see Ohtake, Fig.6 as shown above), and 3Serial No. 16/660,178 
the first resistive layer (21) and the counterpart first protection strip (22) are electrically connected in parallel (note: the first resistive layer 21 and the counterpart first protection strip 22 connected to an intermediate-connecter 42 at the left and right side such connection is known as a parallel connection) (note:  the first resistive layer 21 and the counterpart first protection strip 22 electrically connected in parallel to the semiconductor substrate 10 via the intermediate-connecter 42. Note: the instant application discloses the first resistive layer 3a and the second resistive layer/ first protection strip 3b are connected in parallel to the semiconductor substrate 1 via the intermediate-connecter 5c in page.15, lines 19-25. Therefore, the Ohtake prior art meets the recited limitation of “. . . electrical connected in parallel”) (see Ohtake, Figs.6 and 9 as shown above).  
Regarding Claim 7: Ohtake as modified teaches a resistor element as set forth in claim 3 as above. The combination of Ohtake and Kobayashi further teaches wherein a second external electrode (31/32) disposed on the interlayer insulating film (14) (see Ohtake, Figs.6B and 9 as shown above);
a rectangular second resistive layer (21) defined by third and fourth sidewalls, disposed on the lower-layer insulating-film (13), and having a terminal connected to the intermediate-connecter (33), and another terminal connected to the second external electrode (31/32) (see Ohtake, Figs.6B and 9 as shown above); and
a second protection strip (22) disposed on the lower-layer insulating-film (13) in parallel with the third sidewall of the second resistive layer (21) (see Ohtake, Figs.6B and 9 as shown above), implemented by a second tandem connection of a plurality of p-n junctions, the second tandem connection including alternate arrangements of another first-polarity zone of the first conductivity type and another second-polarity zone of the second conductivity type (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15),
wherein the second resistive layer (21) and the second protection strip (22) are electrically connected in parallel (note: the second resistive layer 21 and the second protection strip 22 connected to an intermediate-connecter 42 at the left and right side such connection is known as a parallel connection) (note:  the second resistive layer 21 and the second protection strip 22 electrically connected in parallel to the semiconductor substrate 10 via the intermediate-connecter 42) (see Ohtake, Figs.6 and 9 as shown above). 
Regarding Claim 8: Ohtake as modified teaches a resistor element as set forth in claim 7 as above. The combination of Ohtake and Kobayashi further teaches wherein a counterpart second protection strip (22) of the second protection strip (22), disposed on the lower-layer insulating-film (13) in parallel with the fourth sidewall of the second resistive layer (21) (see Ohtake, Figs.6B and 9 as shown above), implemented by a counterpart second tandem connection of a plurality of p-n junctions, the counterpart second tandem connection including alternate arrangements of a still another first-polarity zone of the first conductivity type and a still another second-polarity zone of the second conductivity type (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15). 
wherein the second resistive layer (21) and the counterpart second protection strip (22) are electrically connected in parallel (note: the second resistive layer 21 and the counterpart second protection strip 22 connected to an intermediate-connecter 42 at the left and right side such connection is known as a parallel connection) (note:  the second resistive layer 21 and the counterpart second protection strip 22 electrically connected in parallel to the semiconductor substrate 10 via the intermediate-connecter 42) (see Ohtake, Figs.6 and 9 as shown above).  
Regarding Claim 9: Ohtake as modified teaches a resistor element as set forth in claim 3 as above. The combination of Ohtake and Kobayashi further teaches wherein the first contact plug (41) is disposed in a first contact hole provided in the interlayer insulating film (14), between the first resistive layer (21) and the first external electrode (31/32) (see Ohtake, Figs.6B and 9 as shown above), and
the second contact plug (43) is disposed in a second contact hole provided in the interlayer insulating film (14), between the first protection strip (22) and the first external electrode (31/32) (see Ohtake, Figs.6B and 9 as shown above). 
Regarding Claim 10: Ohtake as modified teaches a resistor element as set forth in claim 3 as above. The combination of Ohtake and Kobayashi further teaches wherein the first resistive layer (21) extends, in a width direction of the first resistive layer (21), between the first external electrode (31) and the intermediate-connecter (33) (see Ohtake, Figs.6B and 9 as shown above), and
the first protection strip (22) extends, in the width direction of the first resistive layer (21), between the first external electrode (32) and the intermediate-connecter (33) (see Ohtake, Figs.6B and 9 as shown above). 
Regarding Claim 11: Ohtake as modified teaches a resistor element as set forth in claim 3 as above. The combination of Ohtake and Kobayashi further teaches wherein the first protection strip (43/Zener diode) includes a first contact region of the first conductivity type electrically connected to the first external electrode (49), and a second contact region of the first conductivity type electrically connected to the intermediate-42), and the first-polarity zone and the second-polarity zone are alternately and repeatedly arranged between the first contact region and the second contact region (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15), 
the semiconductor substrate (32/33) is of the first conductivity type (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15).
The combination of Ohtake and Kobayashi is silent upon explicitly disclosing wherein the first contact region has a higher impurity concentration than the semiconductor substrate.
However, the combination of Ohtake and Kobayashi teaches wherein the first contact region has an equal impurity concentration to the semiconductor substrate (see Kobayashi,Fig.1 as shown above). 
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the impurity concentration of the first contact region and the semiconductor substrate through routine experimentation and optimization to reduce the contact resistance of the first contact region because the impurity concentration of the first contact region and the semiconductor substrate is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 12: Ohtake as modified teaches a resistor element as set forth in claim 1 as above. The combination of Ohtake and Kobayashi further teaches wherein the first contact plug (44) is disposed in a first contact hole provided in the interlayer 14), between the first resistive layer (21) and the first external electrode (33) (see Ohtake, Fig.6B as shown above), and
the second contact plug (45) is disposed in a second contact hole provided in the interlayer insulating film (14), between the first protection strip (22) and the first external electrode (33) (see Ohtake, Fig.6B as shown above). 
Regarding Claim 13: Ohtake as modified teaches a resistor element as set forth in claim 1 as above. The combination of Ohtake and Kobayashi further teaches wherein the first resistive layer (21) extends, in a width direction of the first resistive layer (21), between the first external electrode (33) and the second external electrode (31) (see Ohtake, Fig.6B as shown above), and
the first protection strip (22) extends, in the width direction of the first resistive layer (21), between the first external electrode (33) and the second external electrode (32) (see Ohtake, Fig.6B as shown above).  
Regarding Claim 14: Ohtake as modified teaches a resistor element as set forth in claim 1 as above. The combination of Ohtake and Kobayashi further teaches wherein the first protection strip (43/Zener diode) includes a first contact region of the first conductivity type electrically connected to the first external electrode (42), and a second contact region of the first conductivity type electrically connected to the second external electrode (49), and the first-polarity zone and the second-polarity zone are alternately and repeatedly arranged between the first contact region and the second contact region (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15),
the semiconductor substrate (33) is of the first conductivity type (see Kobayashi, Fig.1 as shown above, abstract, and col.9, lines 5-15).

However, the combination of Ohtake and Kobayashi teaches wherein the first contact region has an equal impurity concentration to the semiconductor substrate (see Kobayashi,Fig.1 as shown above).
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the impurity concentration of the first contact region and the semiconductor substrate through routine experimentation and optimization to reduce the contact resistance of the first contact region because the impurity concentration of the first contact region and the semiconductor substrate is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896